       Case 2:19-cv-00518-DAK-DBP Document 26 Filed 01/15/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF UTAH



 THE NECK HAMMOCK, INC., a Delaware
                                                     Case No: 2:19-cv-00518-DAK-DBP
 corporation,

        Plaintiff,                                        ORDER GRANTING
                                                       PLAINTIFF’S MOTION FOR
 vs.                                                  DISCOVERY AFTER DEFAULT

 JING LUO, an individual, and JOHN DOES
                                                     District Judge Dale A. Kimball
 1 through 10, doing business as “MIGO” and
 “CosyFame” on www.amazon.com,                       Magistrate Judge Dustin B. Pead

         Defendants.                                 JURY DEMANDED




       This matter came before the Court on Plaintiff’s Motion for Discovery After Default (“the

Motion”). Having considered the Motion, and for good cause appearing, it is hereby ORDERED:

       (A) The Motion is GRANTED.

       (B) Plaintiff The Neck Hammock may issue a subpoena to non-party Amazon.com

             requesting sales information for infringing products sold by Defendant Jing Luo.



       DATED this 15 January 2020.




                                            Dustin B. Pead
                                            United States Magistrate Judge
